Citation Nr: 9906063	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for a 
bilateral weak foot disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran served on active service from September 1941 to 
December 1945. 

The Board notes that, in a VA form 1-9 dated in May 1995, the 
veteran requested a hearing before a traveling member of the 
Board, and thus, the hearing was scheduled for March 6, 1998.  
However, the record contains a March 2, 1998 letter from the 
veteran's representative indicating that the veteran would 
not be able to attend the hearing and that he requested his 
case be certified to the Board.  As the record does not 
contain any further indication that the veteran or his 
representative requested that the hearing be rescheduled, the 
Board deems the veteran's May 1995 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.702 (1998).


REMAND

In this case, in a June 1946 rating decision, the veteran was 
awarded service connection and a noncompensable disability 
evaluation for bilateral weak foot.  Subsequently, in an July 
1987 rating decision, the veteran's award was increased to a 
10 percent disability evaluation, effective January 1985, 
under Diagnostic Code 5277-5276.  At present, as the veteran 
believes his disability is more disabling than currently 
evaluated, he is seeking an increased disability evaluation, 
in excess of 10 percent, for his bilateral weak foot 
disability.  

Under Diagnostic Code 5277, a 10 percent disability 
evaluation is awarded for bilateral weak foot, by rating the 
underlying condition, if it is a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  See 38 C.F.R.  § 4.71a Diagnostic Code 5277 
(1998).

Additionally, under Diagnostic Code 5276, a 10 percent 
disability evaluation is granted for moderate, acquired 
flatfoot characterized by weight-bearing line over or medial 
to the great toe, inward bowing of the tendon achillis, pain 
on manipulation and use of the feet.  A 30 percent disability 
evaluation is warranted for a severe, acquired flatfoot 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).  And, a 50 percent disability 
evaluation is awarded for a pronounced, acquired flatfoot 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and where the 
functional loss has not been already contemplated by the 
veteran's current ratings. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

With respect to the evidence of record, first degree pes 
planus was noted when the veteran was examined for separation 
in December 1945. The claims file also includes a January 
1997 VA examination report which indicates the veteran 
reported an increased dull ache in the joints of the feet, a 
lump in the plantar surface of the feet which produced pain 
upon walking, and a peculiar and continuous stinging 
sensation in the feet.  Upon examination, the veteran was 
diagnosed with neuropathy of unknown etiology, and neuroma of 
the plantar surface of the left foot between the first and 
second metatarsal phalangeal joints.  Additionally, an August 
1997 VA general examination report shows the veteran "[i]s 
extremely feeble on walking about.  He has a tottery gait and 
needs his cane at all times, taking small steps."

However, neither the January 1997 or the August 1997 VA 
examination reports contain sufficient information which 
would allow the Board to make a determination as to the 
severity of the service-connected bilateral foot disability 
under Diagnostic Codes 5277 and 5276.  As the Board finds 
that the VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim, see 
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 
1464 (1997), the he should be afforded another VA examination 
in order to better determined the severity of the service-
connected disability.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for weak feet 
since January 1997.  After securing the 
necessary release, the RO should obtain 
these records.

2. The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and severity of his 
bilateral weak foot disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, and a copy of 
this REMAND prior to the examination.  
All clinical manifestations of the 
service-connected disability should be 
noted, if any. The examining physician 
should quantify the degree of the 
veteran's impairment in terms of the 
criteria established in 38 C.F.R. 
§ 4.71, Diagnostic Codes 5277 and 5276. 
An opinion should be provided regarding 
whether pain attributable to the 
disability service-connected 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner 
also should indicate whether the 
affected joint exhibits weakened 
movement, excess, fatigability, or 
incoordination. Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The complete rationale 
on which the examiner's opinions are 
based should be provided.  Since it is 
important that each disability be viewed 
in relation to its history, the 
veteran's claims file must be made 
available to the examiner for review 
before and during the examination.

3.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran until he is notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


